 Case 1:18-cv-01795-CFC Document 74 Filed 11/26/19 Page 1 of 1 PageID #: 372



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

GENZYME CORP. and THE REGENTS OF              )
THE UNIVERSITY OF MICHIGAN,                   )
                                              )
                      Plaintiffs,             )
                                              )
                v.                            )      C.A. No. 18-1795 (CFC)
                                              )      CONSOLIDATED
APOTEX INC. and APOTEX CORP., et al.,         )
                                              )
                      Defendants.             )

                                      STIPULATION

          IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. P. 41(a), that

Plaintiffs Genzyme Corp. and The Regents of the University of Michigan and Defendant Zenara

Pharma Private Limited respectfully request that the Court enter the Dismissal Order attached

hereto.


MORRIS, NICHOLS, ARSHT & TUNNELL LLP              RICHARDS, LAYTON & FINGER, P.A.

/s/ Derek J. Fahnestock                           /s/ Christine D. Haynes

Jack B. Blumenfeld (#1014)                        Frederick L. Cottrell, III (#2555)
Derek J. Fahnestock (#4705)                       Christine D. Haynes (#4697)
1201 North Market Street                          One Rodney Square
P.O. Box 1347                                     920 N. King Street
Wilmington, DE 19899                              Wilmington, DE 19801
(302) 658-9200                                    (302) 651-7700
jblumenfeld@mnat.com                              cottrell@rlf.com
dfahnestock@mnat.com                              haynes@rlf.com

Attorneys for Genzyme Corporation and The         Attorneys for Defendant Zenara Pharma
Regents of the University of Michigan             Private Limited

November 26, 2019
